Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 05/17/2022 for Application No. 16/480,850. By the amendment, claims 10-23 are pending with claims 10 and 17 being amended. Claims 1-9 remain canceled.

Drawings
The drawings were received on 05/17/2022 are accepted.

Allowable Subject Matter
Claims 10-23 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 10, the prior art of record fails to disclose or render obvious a hydraulic control device for an automatic transmission being configured such that a winding diameter of the belt around the primary pulley is larger than a winding diameter of the belt around the secondary pulley when a primary pressure for varying a position of the primary movable sheave in an axial direction and a secondary pressure for varying a position of the secondary movable sheave in the axial direction are equal to each other and having the combination features recited in the claim, particularly “a fail-safe valve that varies the position of the first valve element such that the primary pressure is reduced such that the winding diameter of the belt around the primary pulley and the winding diameter of the belt around the secondary pulley are equal when the first electromagnetic actuator and the second electromagnetic actuator become inoperable”.
Regarding claim 17, the prior art of record fails to disclose or render obvious a hydraulic control device for an automatic transmission being configured such that a winding diameter of the belt around the secondary pulley is larger than a winding diameter of the belt around the primary pulley when a primary pressure for varying a position of the primary movable sheave in an axial direction and a secondary pressure for varying a position of the secondary movable sheave in the axial direction are equal to each other and having the combination features recited in the claim, particularly “a fail-safe valve that varies the position of the first valve element such that the primary pressure is reduced such that the winding diameter of the belt around the primary pulley and the winding diameter of the belt around the secondary pulley are equal when the first electromagnetic actuator and the second electromagnetic actuator become inoperable”.
Ishikawa (cited in the prior Office action) appears to be the closest prior art of record, see the detailed action mailed 01/25/2022. Ishikawa discloses a substantial hydraulic control device having a selector valve 122 configured to open a third oil passage while reducing the oil pressure 116 supplied to the pulley chambers when the supplied solenoid valves 102, 104 of the pulleys fail but does not disclose the particular features required by claims 10 and 17. See Figures 1-4; the Abstract; and Paragraphs [0071] – [0079].
Claims 11-16 and 18-23 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed 05/17/2022, see page 2 of the Remarks, has been entered. Applicant’s amendments have overcome each and every objection indicated in the prior Office action. The objections have been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 11-12 of the Remarks filed 05/17/2022, with respect to claims 10-12 and 17-19 being rejected under 35 USC § 102(a)(1) by Ishikawa have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659